1
                                                                                                   Hon. Timothy W. Dore
                                                                                                   In Proceedings Under
2                                                                                                            Chapter 7
                                                                                                   Hearing Date: April 23, 2021
3                                                                                                     Time: 9:30 AM
                                                                                                   Response Date: April 16, 2021
4                                                                                                     Location: Telephonic
5

6

7                                                UNITED STATES BANKRUPTCY COURT
                                                 WESTERN DISTRICT OF WASHINGTON
8
       In re                                                                                       Case No: 20-12450 TWD
9
       Beverly Jane Cary,
10                                                     Debtor(s),                                  DEBTOR(S)’ REPLY TO TRUSTEE’S
                                                                                                   RESPONSE TO DEBTOR’S MOTION TO
11                                                                                                 CONVERT CASE UNDER CHAPTER 7 TO
                                                                                                   CASE UNDER CHAPTER 13
12

13                                                                                REPLY

14
                Counsel for Debtor has prosecuted conversions in the past with both with an order
15
       to vacate an entered order of discharge, and without; in each case the motions to
16     convert were accepted unopposed and ordered.
17
                The code and case law is unclear and there have been decisions both allowing
18
       order vacating the discharge and those not requiring vacation. However, as Judge Keith
19
       M. Lundin notes, “It seems unlikely that Congress intended conversion as a technique
20
       for debtors to avoid both liquidation in the Chapter 7 case and the payment of
21
       prepetition debts in the Chapter 13 case. If claims discharged in the Chapter 7 case are
22
          DEBTOR(S)’ REPLY TO TRUSTEE’S RESPONSE TO                                                             Law Office of Mark McClure, P.S.
          DEBTOR’S MOTION TO CONVERT CASE UNDER                                                                1103 West Meeker Street, Ste 101
23        CHAPTER 7 TO CASE UNDER CHAPTER 13 -- 1                                                                       Kent, WA 98032
                                                                                                                         (253) 631-6484
           z:\legal ii\2020\bankruptcy\cary, beverly jane\motions\motion to convert\reply to ch7
24         trustee\reply.doc



25
     Case 20-12450-TWD                           Doc 27               Filed 04/15/21               Ent. 04/15/21 13:25:58        Pg. 1 of 3
       disallowed in the Chapter 13 case after conversion, creditors would be both precluded
1
       from sharing in the Chapter 7 estate and disallowed to receive distributions in the
2
       Chapter 13 case. The courts are not likely to go there.” Keith M. Lundin, Lundin on
3
       Chapter 13 §148.3, at ¶ 14, LundinOnChapter 13.com (last visited March 19, 2021).
4

5                             While controlling law was not sourced in the 9th circuit, some rulings by

6      other courts include:

7              Bankruptcy courts that have held conversion after discharge the debts scheduled

8      in the Chapter 7 case would not be entitled to distributions through the Chapter 13 plan:

9              To permit a discharged debtor to convert his Chapter 7 case to a Chapter 13 case
               is ludicrous as Debtor no longer has any meaningful debts to repay pursuant to a
10             Chapter 13 plan. His discharged creditors no longer have any right to either
               receive payment or object to confirmation of any plan proposed by the
11             debtor. . . . [O]nce the Chapter 7 discharge has been granted, the Debtor’s
               personal liability is extinguished thus rendering the conversion meaningless,
12             except as to those creditors holding non-dischargeable claims.

13     In re Marcakis, 254 B.R. 77, 82–83 (Bankr. E.D.N.Y. 2000).

14
               Other bankruptcy courts have held the opposite, that a discharge in a Chapter 7,
15
       within the same case does not prohibit the filing of claims and distribution of the same
16
       in a conversion to a Chapter 13:
17

18             [T]he argument that once a discharge has been issued there are no debts for a plan
               to pay cannot be supported by a close reading of the Bankruptcy Code. The effect
               of a discharge is to prohibit collection of the discharged debt as a personal
19
               liability of the debtor. § 524(a) . . . . It does not, however, affect the liability of
               any other person or entity for the debt. § 524(e) . . . . In particular, nothing in the
20
               Code suggests that a discharge eliminates the creditor’s claim against the
               bankruptcy estate. . . . The bankruptcy estate comes into existence upon “the
21
               commencement of [the] case.” § 541(a) . . . . Claims against the estate, if
22
         DEBTOR(S)’ REPLY TO TRUSTEE’S RESPONSE TO                                                           Law Office of Mark McClure, P.S.
         DEBTOR’S MOTION TO CONVERT CASE UNDER                                                              1103 West Meeker Street, Ste 101
23       CHAPTER 7 TO CASE UNDER CHAPTER 13 -- 2                                                                     Kent, WA 98032
                                                                                                                      (253) 631-6484
          z:\legal ii\2020\bankruptcy\cary, beverly jane\motions\motion to convert\reply to ch7
24        trustee\reply.doc



25
     Case 20-12450-TWD                          Doc 27               Filed 04/15/21               Ent. 04/15/21 13:25:58      Pg. 2 of 3
                 objected to, are determined “as of the date of the filling of the [bankruptcy]
1
                 petition.” § 502(b) . . . . The conversion of the case does not change the date of the
                 commencement of the case or the date of the filing of the petition. § 348(a) . . .
2                . Thus creditors with valid claims against the bankruptcy estate on the date the
                 bankruptcy petition is filed do not lose them simply because the debtor is granted
3                a discharge or the case is converted to another chapter.1
4         In re Mosby, 244 B.R. 79, 87 (Bankr. E.D. Va. 2000)

5
                 Debtor has no preference here because the result would be the same. She will
6
      submit either the order of conversion as proposed, or amended to include language
7
      vacating the Chapter 7 discharge as directed.
8
                                DATED: April 15, 2021
9
                                                                                                         /S/ Mark C McClure
                                                                                                         Mark C. McClure, WSBA # 24393
10
                                                                                                         Attorney for Debtor(s)
11

12

13

14

15

16
      1
        Accord In re Carter, 285 B.R. 61, 68–69 (Bankr. N.D. Ga. 2002) (At conversion to Chapter 13 after discharge in a
17    Chapter 7 case, creditors still have claims against the Chapter 13 estate. “[C]reditor claims are not extinguished by the
      granting of a Chapter 7 discharge and can still be enforced against the property of the debtor’s bankruptcy
      estate. . . . [T]here is no specific bar within the Code to prohibit creditors’ claims from being paid through a Chapter 13
18    plan, notwithstanding the fact that the debtor’s personal liability for those claims has been extinguished.”); In re
      Agresta, No. 5-97-01568, 2000 WL 1639570, at *2 (Bankr. M.D. Pa. May 24, 2000) (unpublished) (At conversion to
      Chapter 13 after discharge in the Chapter 7 case, claims that existed at the filing of the Chapter 7 petition must be
19    addressed through the Chapter 13 plan because only the debtor’s personal liability was discharged in the Chapter 7
      case. “The fact that the Debtor received a discharge under Chapter 7 and later converted to Chapter 13 does not harm
20    the creditors. The Debtor’s conversion to Chapter 13 would relate to May 29, 1997, the original date of filing under
      Chapter 7. This original date of filing is also the measuring point for creditor’s [sic] proof of claims. While the
      chapter 7 discharge extinguished the Debtor’s personal liability towards the creditors, it does not cancel the claim. The
21    claim is still pending to be addressed under the Chapter 13 Plan.”).


22
            DEBTOR(S)’ REPLY TO TRUSTEE’S RESPONSE TO                                                          Law Office of Mark McClure, P.S.
            DEBTOR’S MOTION TO CONVERT CASE UNDER                                                             1103 West Meeker Street, Ste 101
23          CHAPTER 7 TO CASE UNDER CHAPTER 13 -- 3                                                                    Kent, WA 98032
                                                                                                                        (253) 631-6484
            z:\legal ii\2020\bankruptcy\cary, beverly jane\motions\motion to convert\reply to ch7
24          trustee\reply.doc



25
     Case 20-12450-TWD                            Doc 27               Filed 04/15/21               Ent. 04/15/21 13:25:58      Pg. 3 of 3
